Allowable Subject Matter
Claims 1-23 are allowed.

RELEVANT ART CITED BY THE EXAMINER
US 5,359,551 teaching apparatus for high speed generation of digital exponential functions in connection with a computer processor employing compact look-up tables accessed by look-up techniques and value interpolation to determine values, where specific techniques are employed for table generation and value interpolation to attain results at desired levels.
US 9,159,423 (Brahmadathan) teaching method and system for determining availability of writing to a target page of a device having a flash memory, including: identifying target data bits having the value of zero or one; generating an error code type as being correctable or uncorrectable and summing a cumulative number of data bits of the target page; comparing the cumulative number to a predetermined threshold value and identify the target page as being either available for storage, using cumulative number of data bits of a target page assessed to determine whether the target page is to be written to.

DISTINGUISHING FEATURES RECITED IN THE CLAIMS
	The following is an Examiner’s Statement of Reasons for Allowance See MPEP 1302.14
claims 1 and 14 in the instant application is the combination with the inclusion of the following limitations: 
identifying a target bit pattern of a target data file: generating a set of mathematical functions operative to generate a result that approaches the target bit pattern and one or more data values Cooperative with the result to generate the target bit pattern, the set of mathematical functions and the one or more data values having a smaller file size than the target bit pattern; and
storing the set of mathematical functions and the one or more data values, the set of mathematical functions and the one or more data values capable of being processed to generate the target data file therefrom.
The above limitations in combination with the other elements recited in claim 1 and 14 are not found in the prior art of record or any other reference newly made of record. 
Therefore, independent claims 1 and 14 are allowable. All other dependent Claims 2-13 and 15-23 are allowable in view of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136